277 S.W.3d 894 (2009)
CEDAR BRIDGE, LLC, Appellant,
v.
Earline C. FINLEY, Respondent, and
Wells Fargo Bank Na., M & I Bank FSB and Rodney Winters, St. Matthews Baptist Church of East St. Louis Illinois Land Trust, Ervin L. Barban, Charlene K. Barban, Fred J. Klemage, Gerhard L. Klemage, Josephing Anna Klemage, Conseco Finance Servicing Corporation and all Unknowns and Unnamed Persons or Entities, Defendants.
No. ED 91465.
Missouri Court of Appeals, Eastern District, Division Two.
March 10, 2009.
Phillip K. Gebhardt, Desoto, MO, for Appellant.
Jeffrey R. Schmitt, St. Louis, MO, for Respondent.
*895 Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Cedar Bridge, LLC (hereinafter, "Cedar Bridge") filed this suit, seeking to quiet title against Earline C. Finley, et al. (hereinafter, "Owner"), to confirm its collector's deed naming it as grantee, and to be paid rent, and to eject Owner from the property at issue (hereinafter, "the Property"). Owner counterclaimed, seeking to quiet title in her favor and canceling Cedar Bridge's collector's deed. Following a bench trial, the trial court divested Cedar Bridge of its interest in the property, thereby canceling Cedar Bridge's collector's deed and quieting title in favor of Owner. The trial court further ordered a lien on the Property in favor of Cedar Bridge. Cedar Bridge brings this eight point appeal.
We have reviewed the briefs and the record on appeal and find the claims of error to be without merit. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and principles of law. We have, however, provided a memorandum, for use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).